Smith, C. J.,
delivered the opinion of the court.
(After stating the facts as above). The negligence with which appellant is charged is that it failed to furnish appellee .with a safe place in which to work, but it *305seems clear from the evidence that there is no sort of merit in this contention. Appellee’s injury resulted, not because he was furnished with an unsafe place in which to work, but for the reason that he placed himself in a dangerous position, not called for hy his work, in order to discharge a duty incumbent not upon him, hut upon a fellow employee. Moreover, the sheet iron was not intended to be used by appellant’s employees as a passageway across the lumber run, but, on the contrary, their duties required that they should keep off of it, so that it might serve the purpose for which it was intended; that is, to facilitate the passage of the lumber from the planing machines across the run. The ■peremptory instruction requested by appellant should have beeii given. Reversed, and judgment here for appellant.

Reversed.